DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed June 03, 2022 have been fully considered but they are not persuasive. 
In re pages 6-7, applicants argue that Klomp does not teach at least the claimed "a computer ... wherein the computer is configured to: ... maintain records of performance in compounding of one or more medications; and for each of the received request for compounding, assign a task of compounding the medication to at least one of the one or more compounding devices, the assignment based at least in part on the records of performance to promote efficient use of compounding resources" of claim 1 and Klomp teaches compound pharmaceutical compositions may be displayed 218 but not that it is used in assigning a task and none of these pharmaceutical compositions is a record of performance.
In response, as discussed in the Final Office Action that the Workflow method 200 disclosed in paragraph #0031 does indeed disclose the claimed "a computer ... wherein the computer is configured to: ... maintain records of performance in compounding of one or more medications; and for each of the received request for compounding, assign a task of compounding the medication to at least one of the one or more compounding devices, the assignment based at least in part on the records of performance to promote efficient use of compounding resources" of claim 1. When the pharmacist requests a compounding of the medication, the Workflow method 200 assigns the task of compounding of the medication by displaying the pharmaceutical compositions. In order to display pharmaceutical compositions, the records must be stored/maintained and updated as needed. The assignment of the displaying the pharmaceutical compositions is based on the records stored/maintained.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422